Case 2:19-cv-00008-ECM-JTA Document 200-4 Filed 08/20/21 Page 1 of 2

10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

Walter Pettaway vs Nicholas D. Barber and Michael D, Green

Ernest N. Finley, Sr.

6/29/2021

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF ALABAMA

NORTHERN DIVISION

WALTER PETTAWAY, as
Administrator of the
Estate of Joseph Lee CIVIL ACTION NUMBER
Pettaway, deceased,
2:19-CV-0008
Plaintiff,
DEPOSITION OF:
VS.

ERNEST N. FINLEY, JR.

NICHOLAS D. BARBER
and MICHAEL D. GREEN,

Defendants.

STIPULATIONS
IT IS STIPULATED AND AGREED, by and between

the parties through their respective counsel, that
the deposition of:

ERNEST N. FINLEY, JR.
may be taken before Nancy S. Holland, Commissioner
and Notary Public, State at Large, at the law
office of H.E. Nix, 7505 Haleyon Pointe Drive,
Montgomery, Alabama, on the 29th day of June, 2021,

commencing at approximately 9:15 a.m.

PLAINTIFF’S
EXHIBIT

 

 

 

1-888-326-0594 depos@bainandassaciates.com

Bain & Associates Court Reporting Services, Inc.

Page: |
Case 2:19-cv-00008-ECM-JTA Document 200-4 Filed 08/20/21 Page 2 of 2

10

Mal

12

13

14

15

16

17

138

19

20

21

22

23

24

25

Walter Pettaway vs Nicholas D. Barber and Michael D. Green

Ernest N. Finley, Sr.
6/29/2021

 

 

Q.

policy 3.3.

Okay. Your testimony is that MPD

5 did not require MPD policemen who

cause say a life-threatening injury such as

arterial bleeding, they don't have any obligation

to themselves provide first aid to stop or reduce

the flow of blood necessary to avoid loss of life,

correct?

A.

Q.

created or
correct?

A.

MR. EAST: Object to form.
Correct.
You were the policymaker who made or

put 3.3.5 into effect as MPD policy,

Correct.

 

 

1-888-326-0594 depos@bainandassociates.com

Bain & Associates Court Reporting Services, Inc.

Page: 39
